EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on February 28, 2022.
Receipt and entry of the amendments to the specification, abstract, and claims filed on February 28, 2022 are acknowledged.
Applicant’s interview summary filed with the reply on February 28, 2022 has been reviewed by the examiner and is acceptable with regard to accuracy and content. 
Upon reconsideration and in view of the various aforementioned amendments, the examiner finds applicant’s arguments filed on February 28, 2022 relating to claim interpretation under 35 U.S.C. 112(f) to be persuasive. 
Applicant’s reply filed on February 28, 2022 has obviated all objections and rejections cited by the examiner in the previous Office action except that the abstract has not been presented on a separate sheet of paper. 
However, given that the instant application is otherwise allowable, the examiner is hereby supplying a copy of the amended abstract as filed on February 28, 2022 on a separate sheet of paper (i.e., Attachment to the instant Office action) as an examiner’s amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 1 through 12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor reasonably suggest a vehicle-mounted controller as set forth in the pending claims of the instant application. More particularly, the prior art of record does not show nor reasonably suggest, in combination with the various other structural elements as recited in base claim 1 (and all claims depending therefrom), a valve able to switch between at least two states of a first state where the outlet of the heat medium path is communicated with the core upstream side part and a second state where the outlet of the heat medium flow path is communicated with the core downstream side part as specifically recited in base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763











Attachment:

ABSTRACT

A vehicle-mounted temperature controller, including: a first heat circuit having a heater core used for heating and a first heat exchanger and configured so that a first heat medium is circulated through the first heat exchanger; a refrigeration circuit having the first heat exchanger condensing the refrigerant and an evaporator evaporating the refrigerant, and configured to operate a refrigeration cycle; and a heat medium flow path of an internal combustion engine configured to communicate with the first heat circuit so that the first heat medium circulates through the heat medium flow path. The first heat circuit is configured so that an outlet of the heat medium flow path is communicated with a core downstream side part positioned downstream of the heater core and upstream of the first heat exchanger and a core upstream side part positioned downstream of the first heat exchanger and upstream of the heater core.